DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 9, 10-12, 15, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlenok in view of CN 115129061.

Regarding claim 1, Kozlenok teaches a system comprising: 
a transportable conveyor platform, 201, configured to receive a load, 241; 
a mobile robot device, 205, comprising a robot battery, the mobile robot device being configured to receive the transportable conveyor platform and transport the transportable conveyor platform along a surface using electrical power provided by the robot battery; and 
a lift mechanism, 100, configured to lift the transportable conveyor platform from the mobile robot device using a lift mechanism power source coupled to the lift mechanism and separate from the robot battery, see figures 2, 3, 8 and 9 and paragraphs 0027+.
	Kozlenok does not teach that the transportable platform, 201, comprises a frame and roller.  CN ‘061 teaches a robot with a conveyor platform where the conveyor platform comprises a frame and a roller, see figure 1.  It would have been obvious to one of ordinary skill in the art to replace the flay platform, 201, of Kozlenok with the roller platform of CN ‘061 in order to enable easier loading and unloading of goods from the platform by conveying goods on and off with the rollers.

Regarding claim 2, CN ‘061 teaches the transportable conveyor platform comprises a drive mechanism configured to drive the at least one roller to rotate about an axis using electrical power from a power source that is separate from the robot battery, see description in translation.

Regarding claim 3, CN ‘061 teaches the power source is a conveyor platform battery coupled to the transportable conveyor platform, see description.

Regarding claim 6, Kozlenok teaches the lift mechanism comprises first and second lift columns and a lift platform, the lift platform being configured to engage the transportable conveyor platform for lifting the transportable conveyor platform from the mobile robot device, see figures 2, 3, 8, and 9.

Regarding claim 7, Kolzenok teaches the lift mechanism comprises an alignment device configured to cooperate with the mobile robot device to position the mobile robot device between the first and second lift columns, see figures 2, 3, 8, and 9.

Regarding claim 9, Kolzenok teaches a system controller configured to communicate with the mobile robot device and the lift mechanism for controlling operation of the system, see paragraphs 0027+.

	Regarding the method steps of claims 10-12, 15, 17, 18, and 19, it would have been obvious to perform these method steps using the system taught by the combination of Kolzenok and CN ’061.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlenok in view of CN 115129061 as applied to claims 1 and 10 above, and further in view of Brady et al.
Neither Kozlenok nor the CN ‘061 reference teach a scanner as claimed.  Brady et al. teaches a system comprising a a mobile robot and lift mechanism where the system includes a scanner, 145-1 to scan a feature of the load.  It would have been obvious to one of ordinary skill in the art to combine the scanner of Brady et al. with the lift od Kolzenok in order to enable the lift to determine a feature of the good being loaded onto the lift and enable automatic control of the system.

Allowable Subject Matter
Claims 4, 5, 13, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the electrical connection and power of the roller conveyor, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited on PTO-892 show state of the prior art related to robot storage systems with AGV’s similar to applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



16 November 2022